Murphy, J. (dissenting).
Since the People virtually concede the applicability of People v Ingle (36 NY2d 413) and People v Bennett (47 AD2d 322) to the facts of this case (a "routine” stop of defendant’s automobile for license and registration check and the subsequent discovery of a revolver and drugs), the sole question pressed by respondent on this appeal is whether the holding in Ingle should be applied prospectively only. Though recognizing that Bennett (which was sub judice when Ingle was decided) applied the same rule to pre-Ingle facts, respondent requests us to now consider, or reconsider, the retroactivity issue, since it has not been heretofore specifically briefed or argued.
We find no merit in the contention that People v Ingle (supra) should be applied prospectively only.
Despite respondent’s assertion to the contrary, the decision in Ingle involved no "fundamental change in constitutional interpretation.” (People v Kaiser, 21 NY2d 86, 97.) No governing case was explicitly overruled, nor was any statute declared unconstitutional. (Cf., e.g., Linkletter v Walker, 381 US 618, holding Mapp v Ohio, 367 US 463, prospective, where Mapp overruled Wolf v Colorado, 338 US 25; Williams v United States, 401 US 646, holding Chimel v California, 395 US 752, prospective, where Chimel, explicitly overruled United States v Rabinowitz, 339 US 56, and Harris v United States, 331 US *504145; People v Kaiser, supra, and Kaiser v New York, 394 US 280, holding Berger v New York, 388 US 41, prospective, where Berger invalidated the New York wiretap statute.) Instead, Ingle merely applied the dictates of Terry v Ohio (392 US 1) to "routine” traffic stops. Such stops are still permitted if based upon uniform procedures or a minimal degree of suspicion of a vehicle violation. All that is interdicted is a stop which is "gratuitous, arbitrary, and without justification or excuse”. (People v Ingle, supra, p 418.)
Concededly, as Chief Judge Breitel acknowledged in Ingle, there are cases which construed the statutes invariably relied upon for the seizure (Vehicle and Traffic Law, §§ 390 and 401, subd 4) as authorizing "routine traffic checks.” However, he noted that in most of them there was justification for the stop irrespective of the statute, or a concession of the right to the stop, or the underlying ruling was predicated on the now discarded classification previously given to the State’s permission to drive on its public highways. (Id., pp 416-417.)
Moreover, even if we assume, arguendo, that Ingle pronounced a fundamental change in criminal law, we are not obliged to apply the change only to cases in which the trial begins after April 1, 1975 (the date of the decision in Ingle). The instant case does not involve application of a new decision by the United States Supreme Court (cf. People v Bush, 33 NY2d 921) or an attempt to collaterally attack a final judgment (cf. People ex rel. Cadogan v McMann, 24 NY2d 233). The case at bar is still in the appellate process; and "it is the general rule that we give effect to the law as it exists at the time of our decision”. (People v Loria, 10 NY2d 368, 370; Kelly v Long Is. Light. Co., 31 NY2d 25, 29, n 3; People v Morales, 37 NY2d 262.)
Accordingly, the judgment of conviction should be reversed and vacated, the order denying defendant’s motion to suppress should be reversed and granted and the indictment dismissed.
Markewich, J. P., and Tilzer, J., concur with Lupiano, J.; Kupferman and Murphy, JJ., dissent in an opinion by Murphy, J.
Judgment, Supreme Court, New York County, rendered on Decembor 21, 1973, affirmed.